Title: From George Washington to Major Henry Lee, Jr., 2 August 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr sr
          Head Quarters West Point 2d Augt 1779
        
        This morning your letter dated at Paramus came to hand—I thank you for the intelligence it contains—I have received similar accounts from the other side of the river transmitted by different persons.
        In the present situation of affairs it is important to discover if possible the views as well as movements of the enemy—for this purpose I should think you might fix on some inhabitant of Hackinsack or Bergen whose duplicity of conduct would with proper instructions from you enable him to obtain very satisfactory information by getting into the enemys Camp or perhaps New York—If such an one is to be met with the sooner he is sent on the business the better. Yrs &c.
        
          G.W.
        
        
          P.s. It is reported that a number of transports are getting in readiness & some Regiments ordered for embarkation—This should be particularly inquired into—and their probable destination.
        
      